 In the Matter of RAPID RoLLER Co.,A CORPORATIONandLOCAL 120,UNITEDRUBBERWORKERS OF AMERICA, AFFILIATED WITH THE C. I.O.Case No. C-1624DECISION AND ORDER DENYING MOTION AND PETITION TO ADDUCE ADDITIONAL EVIDENCE AND, TOMODIFY ORDERSTATEMENT OF THE CASEDecember 21, 1942On July 19, 1941, we issued our decision and order in which wedirected the respondent, Rapid Roller Co., among other things, toreinstate 84 striking employees and 2 discriminatorily dischargedemployees with back pay (33 N. L. R. B. 557).On February 2, 1942,the United States Circuit Court of Appeals.for the Seventh Circuit,in a proceeding under Section 10 (f) of the Act to review the order,rendered its decision enforcing the order "as written," but remandingthe case to the Board for the purpose of permitting the respondenttomove for a modification of our order "upon the showing of theexistence of evidence as to unjustifiable refusal to take desirable newemployment upon the part of discharged and striking employees." 1On May 8, 1942, the Court entered its decree upon said decision, pro-viding for enforcement of the Board's order in full and furtherproviding that:(1) So much of said order of the Board as refers to the matterof back pay, paragraphs 2 (c) and 2 (e) above, shall be remittedto the Board to permit Rapid Roller Co., within thirty (30) daysafter entry of this decree,' upon the showing of the existenceof evidence as to unjustifiable refusal by the discharged and thestriking employees to take desirable new employment, to presenta motion to the Board for leave to adduce such additional evi-dence, if any, and for such modification of the Board's order asmay be warranted by the evidence relating to this one issue, thisCourt hereby reserving jurisdiction to make such other or fur-1Rapid Roller Co. v. N. L. R. B.,126 F. (2d), 452(C. C. A. 7).46 N. L.R. B., No. 29216 RAPID ROLLER. CO.217ther'decree in the premises as may be appropriate after deter=mination, if any, by the Board of said remanded issue;(2)Upon failure of Rapid Roller Co., to present to the Boardevidence as to the unjustifiable refusal by the discharged em-ployees to take desirable new employment and a petition forleave to adduce such evidence within the above prescribed time,those provisions of the order of the Board and this decree whichdeal with,the matter of back pay shall forthwith be enforcedas' written.A stay of the decree was in effect until October 12, 1942, when theSupreme Court denied certiorari.On November 9, 1942, the Company filed with the Board a docu-ment styled a "Motion and Petition."The document set forth fivespecifications : (1)That during the administrative hearing beforethe Board's Trial Examiner in December 1939, an officer of respond-ent had stated, on the record, that "our attitude is the same now thatithas been consistently since the strike was called," that "at thepresent time, and since prior,to the commencement of these hearingsthere have been no vacancies in the plant," but that in the future,respondent "will be glad to have [the complainants] make writtenapplication.for employment and will be willing to give preferredtreatment to all of the men who make application for employmentwho formerly were in the company's employ"; that since the hear-ings, "9 of the striking employees made application for reemploymentand all of them were reemployed by the Company"; that respondentat various times had a total of 120 vacancies to fill and that it afforded"reemployment to all former employees who have made applicationto it"; therefore, the striking employees "cannot justly claim backpay for the period when such employment was available to them";(2) that records of various governmental employment agencies indi-cate that there has been throughout the period of discrimination ademand for unskilled and semi-skilled labor in Chicago and vicinityand that "under these conditions there could be no justifiable reasonwhy all of the striking employees should not have been able to secureemployment"; (3) that records of the Department of Labor of theState of Illinois indicate a steady increase in the demand for workersin the rubber industry during the period of discrimination; (4) that"it is not practicable within the scope of this petition to take up anddiscuss the cases of each of the individual former employees hereinvolved, nor could a detailed analysis be effective without an indi-vidual interrogation of each former employee"; nevertheless, "therespondent charges, on information and belief, that many of itsformer striking employees have unjustifiably failed or refused tomake any effort in any manner whatsoever to secure employment," 218 .DECISIONS OF NATIONALLABOR'RELATIONS BOARDand further; "that some of them have refused -or rejected employ-ment which was offered them and that still others quit jobs whichthey had secured during the period in question, all without justifi-able cause"; and (5) that respondent cannot be required to pay anyback pay because the union contract, which is characterized as a "con-tract of employment," expired prior to the period of discrimination.On the basis of the showing thus made; we are asked' to "amend andmodify" our order, and "find, order; and direct that respondent isunder no obligation to make any payments to its former and strikingemployees by way of back pay," and that we take further proceedingsin conformity with the respondent's motion and the Court's decree.The first and fifth items are entirely outside the scope of the remand.They are a reassertion of defenses which were raised by the respondentin the prior proceeding before us and the Court and were passed uponadversely to it.Under the first item, respondent again asserts theright to treat the striking employees as "former employees" who mustdefer to those employees who replaced them during the strike, andwho, even for such future vacancies as might occur, must again "makeapplication for employment." In our decision, we ruled, upon; that,contention adversely to respondent 2 as did the Court in its decision.3As was pointed out by ourselves and the Court, these men were notformer but "present" employees.When, through the union which'represented them, they applied for reinstatement, the respondent was,obligated to offer them immediate reinstatement to their old positions,dismissing, if necessary to provide positions for them, all employeeswho were hired since the beginning of the strike. Further, the employ-ees having already applied for reinstatement through their union, re-spondent was required to offer them immediate reinstatement withoutwaiting for them again to "make application for employment."The defense suggested in the fifth item was expressly treated by theCourt, which stated : 4The company contended that they (the striking employees)could not be their employees in any event since the contract oftheir employment expired by its own terms on April 23, 1939.In this we think the company is mistaken for the reason we havejust pointed out, that the status of the employees on strike becamefixed under Sec. 2 (3) of the Act because of the unfair laborpractice of the company which caused the strike.This leaves us with the second, third and fourth specifications whichalone-are germane to the remand.The opinion and the decree of the2 33 N L. R. B 557,592-593,598-599.RapidRoller Co.v.N. L R. B., supra, p.460.* Idem, p4603 -RAPID ROLLER, CO.219Court specifically put the Company on notice that it is required tomake a "showing of theexistence of evidenceas to unjustifiable re-fusal to take desirable new employment upon the part of the dis-charged aiid striking employees."Accordingly,we are entitled toassume and do assume that the Company has pleaded all the facts andevidence in its possession.The petition is barren of a showing of the existence of evidence thatany employees here involved unjustifiably refused to take desirable newemployment-.The petition states that during the back-pay period,there were employment opportunitiesin Chicago and vicinity.Thisis not evidence that any employees here involved wilfully forewent anyopportunity to work.-The petition states "that many of [respondent's] former strikingemployees have unjustifiably failed or refused to make any effort-inany manner whatsoever to secure employment"and "that some of themhave refused or rejected employment which was offered to them, andthat still others quit jobs which they secured during the period inquestion,allwithout justifiable cause."That, however,ismerely re-stating the very charge as to which, under the express terms of theremand, respondent is required to show the existence of evidence. Thepetition sets forth no evidence in support of the charge.Respondent names no individuals and states no facts or circum-stances from which it can be inferred that any individual here involvedunjustifiably refused t6 take or had given up desirable new employ-ment.Aware of the inadequacy of the showing made in the petition,respondent asserts that"it is not practicable" for it to present anysupporting data and requests an opportunity to conduct"an indi-vidual interrogation of each employee." In effect, then,the Companyadmits its inability,through lack of evidence,to meet the conditionsof the remand and requests a license to conduct a prolonged fishingexpedition at government time and expense in the hope that thereby"something[to support its charge]will turn up." 5 In our consideredjudgment it will not effectuate the policies of the Act to protract thisalready long protracted labor controversy in the manner proposed byrespondent;pursuant to our power to keep the matter"within reason-able bounds,"swe shall not permit the processesof the Actto be abused-in the manner which respondent seeks.,Pursuant to the decree of the Circuit Court of Appeals for the Sev-enth Circuit entered May 8, 1942, and to the provisions of the NationalLabor Relations Act, and in order to effectuate the policies of theAct, the Board makes the following finding of fact and order :Federal Trade Commission v. American TobaccoCo., 264 U. S 298, 306.0 Phelps Dodge Corp. v.N L R. B.,313 U. S. 177, 199. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDING OF FACT1.Rapid Roller Co. has failed to show the existence of evidence asto unjustifiable refusal on the part of the discharged and strikingemployees to take desirable new employment.ORDERIT Is HEREBY ORDEREDthat the motion and petition filed herein onNovember- 9, 1942, by Rapid Roller Co., be, and is hereby denied.MR. GERARDD. REILLY took no) part in the consideration of the aboveDecision and Order Denying Motion and Petition to Adduce Addi-tional Evidence and to Modify Order.